Citation Nr: 0805465	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cancer of the 
esophagus, to include on the basis of herbicide exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.


REMAND

In a VA Form 9 received in January 2008, the veteran 
requested a Board hearing at the RO.  The veteran's request 
for such a hearing has not been withdrawn.

Since such hearings are scheduled by the RO, this case is 
REMANDED for the following action: 

The veteran should be scheduled for a 
Board hearing at the RO in accordance with 
the docket number of his appeal.  The 
veteran should be notified of the time and 
place to report for the scheduled hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


